Buscemi-Sanz v Hudson Meridian Constr. Group, LLC (2018 NY Slip Op 01385)





Buscemi-Sanz v Hudson Meridian Constr. Group, LLC


2018 NY Slip Op 01385


Decided on March 1, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 1, 2018

Acosta, P.J., Friedman, Richter, Kapnick, JJ.


5847 100207/11

[*1]Sara Buscemi-Sanz, Plaintiff,
vHudson Meridian Construction Group, LLC, et al., Defendants.
Hudson Meridian Construction Group, LLC, et al., Third-Party Plaintiffs-Respondents,
vVIS Industries, also known as, VIS Plumbing Heating and Mechanical, Third-Party Defendant-Appellant.


Bartlett, LLP, Mineola (Douglas Langholz of counsel), for appellant.
Pillinger Miller Tarallo, LLP, Elmsford (Patrice Coleman of counsel), for respondents.

Order, Supreme Court, New York County (Richard F. Braun, J.), entered January 10, 2017, which, to the extent appealed from as limited by the briefs, denied summary judgment dismissing the third-party claims for common-law and contractual indemnification and contribution, and breach of contract, unanimously affirmed, without costs.
Because there is evidence that third-party defendant VIS installed copper piping in the basement apartment where plaintiff tripped, issues of fact exist as to whether the accident arose, in whole or in part, from acts or omissions of VIS.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 1, 2018
CLERK